FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of April 10, 2009 (the
“Amendment”), is by and among DYCOM INDUSTRIES, INC., a Florida corporation (the
“Borrower”), those Domestic Subsidiaries of the Borrower identified as a
“Guarantor” on the signature pages hereto (individually a “Guarantor” and
collectively the “Guarantors”), the Lenders party hereto and WACHOVIA BANK,
NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).
W I T N E S S E T H
     WHEREAS, the Borrower, the Guarantors, such other Domestic Subsidiaries of
the Borrower as may from time to time become party thereto, the lenders from
time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of September 12, 2008 (as
amended, restated, supplemented or otherwise modified through the date hereof,
the “Credit Agreement”; capitalized terms used herein shall have the meanings
ascribed thereto in the Credit Agreement);
     WHEREAS, the Borrower has requested that the Required Lenders (on behalf of
the Lenders) agree to amend certain terms of the Credit Agreement; and
     WHEREAS, the Required Lenders have agreed to such amendments of the Credit
Agreement, subject to the terms and conditions contained herein.
     NOW, THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
SECTION 1
AMENDMENTS TO CREDIT AGREEMENT
     1.1 Definition of Aggregate Revolving Committed Amount. The definition of
“Aggregate Revolving Committed Amount” as set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
     “Aggregate Revolving Committed Amount” means the aggregate amount of
Commitments in effect from time to time, being TWO HUNDRED TEN MILLION DOLLARS
($210,000,000).
     1.2 Schedule 2.1(a). Schedule 2.1(a) is hereby amended and restated in its
entirety to read as set forth on Schedule 1 attached hereto.

 



--------------------------------------------------------------------------------



 



SECTION 2
CLOSING CONDITIONS
     2.1 Closing Conditions. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”) upon satisfaction of the following
conditions (in form and substance reasonably acceptable to the Administrative
Agent):
     (a) Executed Amendment. The Administrative Agent shall have received (i) a
counterpart hereof, duly executed by each of the Credit Parties, the New Lender
(as defined below) and the Required Lenders (determined before giving effect to
this Amendment) and (ii) to the extent requested, a Revolving Note for the
account of the New Lender.
     (b) Fees and Expenses. The Administrative Agent shall have received from
the Borrower such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby, including, without
limitation, the reasonable fees and expenses of Moore & Van Allen PLLC.
     (c) Corporate Documents. The Administrative Agent shall have received the
following, each in form and substance reasonably satisfactory to the
Administrative Agent, an officer’s certificate (A) certifying that the articles
of incorporation or other organizational documents, as applicable, of each
Credit Party that were delivered on the Closing Date or the date on which any
Credit Party was joined as a Guarantor pursuant to the Joinder Agreement dated
as of October 24, 2008 (the “Joinder Date”) remain true and complete as of the
Amendment Effective Date (or certified updates as applicable), (B) certifying
that the bylaws, operating agreements or partnership agreements of each Credit
Party that were delivered on the Closing Date or Joinder Date remain true and
correct and in force and effect as of the Amendment Effective Date (or certified
updates as applicable)1, (C) certifying that the resolutions of the board of
directors of each Credit Party delivered on the Closing Date or Joinder Date
approving the transactions contemplated herein and authorizing the execution and
delivery hereof have not been amended or rescinded and are in full force and
effect as of the Amendment Effective Date, (D) certifying that each officer
listed in the incumbency certification contained in each Credit Party’s
Secretary’s Certificate, except with respect to OSP Services, LLC, delivered on
the Closing Date or Joinder Date remains a duly elected and qualified officer of
such Credit Party and such officer remains duly authorized to execute and
deliver on behalf of such Credit Party the Amendment and (E) including an
incumbency certification for an officer of OSP Services, LLC signing this
Amendment.
     (d) Officer’s Certificate. The Administrative Agent shall have received a
duly executed officer’s certificate, in form and substance reasonably
satisfactory to the Administrative Agent, demonstrating that, after giving
effect to this Amendment on a Pro Forma Basis, the Credit Parties will be in
compliance with the financial covenants set forth in Section 6.7 of the Credit
Agreement.
     (e) Legal Opinion. The Administrative Agent shall have received opinions of
legal counsel for the Credit Parties, addressed to the Administrative Agent and
the Lenders, which opinions shall be in form and substance reasonably acceptable
to the Administrative Agent.
     (f) New Lender Commitments. The Borrower shall have received Commitments
from the New Lender in the amount specified on Schedule 1 attached hereto.
     (g) Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.
 

1   The bylaws of Dycom Industries, Inc. were amended on February 24, 2009, as
described in the 8-K filed on March 3, 2009. The amended bylaws will be attached
to the Officer’s certificate.

2



--------------------------------------------------------------------------------



 



     (h) Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.
SECTION 3
REVOLVER INCREASE
     3.1 Revolver Increase
     (a) New Lender. The Lender not a party to the Credit Agreement prior to the
date hereof (the “New Lender”) and identified on its signature page hereto
(i) confirms that it has received a copy of the Credit Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Amendment and the Credit
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (iv) agrees that it shall (A) be a party to the Credit Agreement and the
other Credit Documents, (B) be a “Lender” for all purposes of the Credit
Agreement and the other Credit Documents, (C) share ratably in all LOC
Obligations, (D) perform all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender under the Credit
Agreement and (E) shall have the rights and obligations of a Lender under the
Credit Agreement and the other Credit Documents.
     (b) Lenders. (i) The Revolving Commitment of each Lender (including the New
Lender) shall be the amount set forth opposite the name of such Lender in
Schedule 1 attached hereto and (ii) the respective LOC Obligations of the
Lenders shall be redetermined based upon each Lender’s Commitment Percentage.
SECTION 4
MISCELLANEOUS
     4.1 Amended Terms. The term “Credit Agreement” as used in each of the
Credit Documents shall hereafter mean the Credit Agreement as amended by this
Amendment. Except as specifically amended hereby or otherwise agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms.
     4.2 Representations and Warranties of Credit Parties. Each Credit Party
hereby represents and warrants as follows:
     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
     (b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws of general applicability relating to or affecting
creditors’ rights and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity).

3



--------------------------------------------------------------------------------



 



     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.
     (d) After giving effect to this Amendment, the representations and
warranties made by any Credit Party herein or in any other Credit Document or
which are contained in any certificate furnished at any time under or in
connection herewith or therewith are (i) with respect to representations and
warranties that contain a materiality qualification, true and correct (after
giving effect to such materiality qualification set forth therein) and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, true and correct in all material respects, in each case on and as
of the date hereof as if made on and as of such date except for any
representation or warranty made as of an earlier date, which representation and
warranty remains true and correct (or true and correct in all material respects,
as applicable) as of such earlier date.
     (e) Both before and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.
     (f) After giving effect to this Amendment, the Credit Parties are in
compliance with Section 4.2 of the Credit Agreement.
     4.3 Credit Document. This Amendment shall constitute a Credit Document
under the terms of the Credit Agreement and shall be subject to the terms and
conditions thereof (including, without limitation, Sections 11.14 and 11.17 of
the Credit Agreement).
     4.4 Entirety. This Amendment and the other Credit Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.
     4.5 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original will be
delivered.
     4.6 Incremental Revolving Facility. Each of the parties hereto acknowledges
and agrees that by the Credit Party’s execution and delivery of this Amendment
(a) the Credit Parties are using $15,000,000 of the $100,000,000 Incremental
Revolving Facility basket set forth in Section 2.1(f) of the Credit Agreement
and (b) the Aggregate Revolving Committed Amount may only be increased an
additional two (2) times under the Incremental Revolving Facility set forth in
Section 2.1(f) of the Credit Agreement.
     4.7 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
[Signature Pages to Follow]

4



--------------------------------------------------------------------------------



 



DYCOM INDUSTRIES, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT
     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment to be duly executed and delivered as of the date first above
written.

          BORROWER:  DYCOM INDUSTRIES, INC.,
a Florida corporation
      By:   /s/ H. Andrew DeFerrari         Name:  
Title: H. Andrew DeFerrari
Senior Vice President and Chief Financial Officer     

     
GUARANTORS:
  ANSCO & ASSOCIATES, LLC,
a Delaware limited liability company
 
   
 
  APEX DIGITAL, LLC,
a Delaware limited liability company
 
   
 
  BROADBAND EXPRESS, LLC,
a Delaware limited liability company
 
   
 
  BROADBAND INSTALLATION SERVICES, LLC,
a Delaware limited liability company
 
   
 
  C-2 UTILITY CONTRACTORS, LLC
a Delaware limited liability company
 
   
 
  CABLE CONNECTORS, LLC,
a Delaware limited liability company
 
   
 
  CABLECOM, LLC,
a Delaware limited liability company
 
   
 
  CABLECOM OF CALIFORNIA, INC.
a Delaware corporation
 
   
 
  CAN-AM COMMUNICATIONS, INC.,
a Delaware corporation
 
   
 
  CAVO BROADBAND COMMUNICATIONS, LLC,
a Delaware limited liability company
 
   
 
  COMMUNICATIONS CONSTRUCTION GROUP, LLC,
a Delaware limited liability company

                  By:   /s/ H. Andrew DeFerrari         Name:  
Title:   H. Andrew DeFerrari 
Treasurer  

 



--------------------------------------------------------------------------------



 



 
DYCOM INDUSTRIES, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT

     
 
  DYCOM CAPITAL MANAGEMENT, INC.,
a Delaware corporation
 
   
 
  DYCOM CORPORATE IDENTITY, INC.,
a Delaware corporation
 
   
 
  DYCOM IDENTITY, LLC,
a Delaware limited liability company
 
   
 
  DYCOM INVESTMENTS, INC.,
a Delaware corporation
 
   
 
  ERVIN CABLE CONSTRUCTION, LLC,
a Delaware limited liability company
 
   
 
  GLOBE COMMUNICATIONS, LLC,
a North Carolina limited liability company
 
   
 
  INSTALLATION TECHNICIANS, LLC,
a Florida limited liability company
 
   
 
  IVY H. SMITH COMPANY, LLC,
a Delaware limited liability company
 
   
 
  LAMBERT’S CABLE SPLICING COMPANY, LLC,
a Delaware limited liability company
 
   
 
  LOCATING, INC.,
a Washington corporation
 
   
 
  NICHOLS CONSTRUCTION, LLC,
a Delaware limited liability company
 
   
 
  NIELS FUGAL SONS COMPANY, LLC,

 
  a Delaware limited liability company
 
   
 
  NIELS FUGAL SONS COMPANY OF CALIFORNIA, INC.
a Delaware corporation
 
   
 
  POINT TO POINT COMMUNICATIONS, INC.,
a Louisiana corporation
 
   
 
  PRECISION VALLEY COMMUNICATIONS OF VERMONT, LLC,
a Delaware limited liability company

                  By:   /s/ H. Andrew DeFerrari         Name:   H. Andrew
DeFerrari        Title:   Treasurer     

 



--------------------------------------------------------------------------------



 



DYCOM INDUSTRIES, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT

     
 
  PRINCE TELECOM, LLC
a Delaware limited liability company
 
   
 
  RJE TELECOM, LLC,
a Delaware limited liability company
 
   
 
  RJE TELECOM OF CALIFORNIA, INC.
a Delaware corporation
 
   
 
  STAR CONSTRUCTION, LLC,
a Delaware limited liability company
 
   
 
  STEVENS COMMUNICATIONS, LLC,
a Delaware limited liability company
 
   
 
  S.T.S., LLC,
a Tennessee limited liability company
 
   
 
  TCS COMMUNICATIONS, LLC,
a Delaware limited liability company
 
   
 
  TESINC, LLC,
a Delaware limited liability company
 
   
 
  TESINC OF CALIFORNIA, INC.
a Delaware corporation
 
   
 
  TRIPLE-D COMMUNICATIONS LLC,
a Delaware limited liability company
 
   
 
  U G T I,
a California corporation
 
   
 
  UNDERGROUND SPECIALTIES, LLC,
a Delaware limited liability company
 
   
 
  UTILIQUEST, LLC,
a Georgia limited liability company
 
   
 
  WHITE MOUNTAIN CABLE CONSTRUCTION, LLC,
a Delaware limited liability company

                  By:   /s/ H. Andrew DeFerrari         Name:   H. Andrew
DeFerrari        Title:   Treasurer   

 



--------------------------------------------------------------------------------



 



         

DYCOM INDUSTRIES, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT

            MIDTOWN EXPRESS, LLC,
a Delaware limited liability company
      By:   /s/ Dennis Kastens         Name:   Dennis Kastens        Title:  
President        OSP SERVICES, LLC,
a Delaware limited liability company
      By:   /s/ Doug Martindale         Name:   Doug Martindale        Title:  
President   

 



--------------------------------------------------------------------------------



 



         

DYCOM INDUSTRIES, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT

          ADMINISTRATIVE AGENT AND LENDERS:  WACHOVIA BANK, NATIONAL
ASSOCIATION,
individually in its capacity as a
Lender and in its capacity as Administrative Agent
      By:   /s/ Mark B. Felker         Name:   Mark B. Felker        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



         

DYCOM INDUSTRIES, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT

            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Scott Hitchens         Name: Scott Hitchens        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

DYCOM INDUSTRIES, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT

            BRANCH BANKING AND TRUST COMPANY, as a Lender
      By:   /s/ C. William Buchholz         Name:   C. William Buchholz       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

DYCOM INDUSTRIES, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT

            RBS CITIZENS, N.A., as a Lender
      By:   /s/ Jason Gaetz         Name: Jason Gaetz        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

DYCOM INDUSTRIES, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT

            SUNTRUST BANK, as a Lender
      By:   /s/ Robert Maddox         Name: Robert Maddox        Title:  
Director   

 



--------------------------------------------------------------------------------



 



         

DYCOM INDUSTRIES, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT

            NATIONAL CITY BANK, as a Lender
      By:   /s/ Mareen Walker Duvall         Name:   Mareen Walker Duvall       
Title:   Senior Vice President

x New Lender   

 